DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page(s) 5 pertaining to 35 U.S.C 103 rejection, filed 10/07/2021 for claim(s) 1 with respect the references used have been considered but are moot, because the arguments are mainly directed to newly added limitations (see underlined limitations in claims 1, lines 16-19 filed dated 10/07/2021) which the examiner have not addressed in previous office action. However, upon further review examiner found new reference Iisaka et al. (US # 20090133942) teaches the newly added limitation as presented in the office action below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Wu et al. (US # 20150155095), in view of the US Patent Application Publication by Lee (US # 20140009109), in view of the US Patent Application Publication by Iisaka et al. (US # 20090133942).

Regarding Claim 1, Wu teaches in Figures 1A and 1B, a power transmitting device (106, [0087, line 5]) comprising: 
(118 + 116) configured to contactlessly transmit alternating-current power to be transmitted to a power receiving unit (108, [0087, lines 5-6]) of a vehicle [0047, lines 1-5, 0092, lines 1-6, 0094, lines 4-7]; 
a detection device (Coupling Measurement Module 206 located in Alignment Apparatus 104, [0112, line 6]) that detects a positional relationship between the power transmitting unit and the power receiving unit [0088, lines 11-14, 0115, lines 1-7]; and 
a controller (Coupling Threshold Module 206 located in Alignment Apparatus 104) configured to perform an alignment process using the positional relationship detected by the detection device for aligning the power receiving unit with the power transmitting unit [0004, lines 11-21, 0116-0117], and 
the controller being configured to: 
before starting power transmission by the power transmitting unit, perform the alignment process [0118, lines 6-7] 
Wu fails to teach:
a power transmission function check process using the power transmitting unit to check whether a power transmission function of the power transmitting unit functions properly, 
Lee teaches in Figures 2A and 4A, a wireless power transmitter (100, [0073]) comprising a power transmission function check process using a power transmitting unit (Power Sensing Unit 1115 located inside a power conversion unit 111 unit of the wireless power transmitter 100 performs power transmission function check) to check whether a power transmission function of the power transmitting unit functions  (Power Sensing Unit 1115 checks to see if the wireless power transmitter 100 is normally operated, [0133]), 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include checking the functionality test of the transmitter within the charging apparatus of Wu as taught by Lee, in order to alert the user in advance indicating that the transmission system is defective so that user can take immediate preventive action.
The combination of Wu and Lee fail to teach:
 after the alignment process has completed alignment of the power receiving unit with the power transmitting unit, instruct the power transmitting unit to transmit a first power for performing the power transmission function check process, and 
when it is determined through the power transmission function check process that the power transmission function of the power transmitting unit functions properly, instruct the power transmitting unit to transmit a second power to the vehicle.
Iisaka teaches in Figures 1A, 2 and 4, a power transmission control device (20, 0121]) comprising a control circuit (22, [0122]) capable of performing:
after the alignment process (Fig 4, S2, [0148, lines 5-7]) has completed alignment of a power receiving unit (portable telephone 510 or electronic instruments, [0111]) with a power transmitting unit (Power transmitting section 12 located in charger 500, see Fig 1A, [0109, lines 4-5, 0115, lines 1-3]), instruct the power transmitting unit to transmit a first power (transmit power at foreign object detection frequency f3, see Fig 4, step S8, [0130, lines 11-15, 0154, lines 1-6]) for performing a power transmission function check process (Considering power transmission function check process as “Foreign object detection process”, see Fig 4, S9, [0154, lines 3-6], also see page 6, col 1, lines 2-4), and 
when it is determined through the power transmission function check process that the power transmission function of the power transmitting unit functions properly (Fig 4, Step S10), instruct the power transmitting unit to transmit a second power to the power receiving unit (If step S10 in figure 4 is yes, then power is transmitted at a foreign object detection frequency f1, see fig 4, step 11, page 8, col 1, lines 2-9).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include performing the power transmission function check after alignment process by changing power levels within the charging apparatus of Wu and Lee as taught by Iisaka, to additionally transmit power at different power levels after the alignment to the vehicle in order to improve the foreign object detection capability (see Iisaka, [0062]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Lee and Iisaka as applied to claim 1 above, in further view of the US Patent Application Publication by Roy et al. (US # 20150323694).

Regarding Claim 2, Wu, Lee and Iisaka teaches the apparatus of claim 1.
Wu further teaches:
wherein the controller is configured to perform alignment process [0118, lines 6-7].
The combination of Wu, Lee and Iisaka fail to teach:

before performing the alignment process, perform the alignment function check process; and when it is determined through the alignment function check process that the alignment process functions properly, perform the alignment process.
Roy teaches:
wherein the controller is configured to perform, in addition to the alignment process and the power transmission function check process, an alignment function check process for checking whether the alignment process functions properly [Abstract, 0020], and the controller is configured to: 
before performing the alignment process, perform the alignment function check process; and when it is determined through the alignment function check process that the alignment process functions properly, perform the alignment process [0021].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include performing alignment check within the charging apparatus of Wu, Lee and Iisaka as taught by Roy, in order to eliminate power transfer losses, thus improving the power transfer efficiency of the system.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Lee and Iisaka as applied to claim 1 above, in further view of the US Patent Application  by Taguchi et al. (US # 20110316553) and the US Patent Application Publication by Halker et al. (US # 20150278038).

Regarding Claim 3, Wu, Lee and Iisaka teaches the apparatus of claim 1.
Wu further teaches:
wherein the vehicle further comprises a power storage device connected to the power receiving unit (Battery 126 is connected to 108, see Fig 1B), 
The combination of Wu, Lee and Iisaka fail to teach:
wherein the vehicle further comprises a power storage device connected to the power receiving unit via a charging relay, 
Taguchi teaches in Figure 2, a vehicle further comprises a power storage device connected to the power receiving unit via a charging relay (Battery 25 is connected to Charger 24 through a switch SW, [0021]), 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a relay between charging device and battery within the charging apparatus of Wu, Lee and Iisaka as taught by Taguchi, in order to adjust the output voltage and current by controlling the ON/OFF operation of the switching element, thus protecting the battery from overcharging.
The combination of Wu, Lee, Iisaka and Taguchi fail to teach:
the vehicle is configured to transmit a power request signal to the power transmitting device when the alignment is completed and the charging relay is in a conducting state, and 
Halker teaches:
[0069, lines 7-10], and
the controller is configured to perform the power transmission function check process after the power request signal is received from the vehicle [0069, lines 10-13].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include request for power and perform functional check of the alignment system within the charging apparatus of Wu, Lee, Iisaka and Taguchi as taught by Halker, in order to regulate charging process based on power request, thereby preventing overcharging, thus improving the efficiency of the overall charging process.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Roy et al. (US # 20140111019) teaches a systems for wireless power transfer comprising:
[0208] Some possible operation modes of a FOD detection system are as follows: [0209] Low-power diagnostic tests can be performed without the vehicle present to check health and status of the charging station and to check for FOD prior to a vehicle driving over the source. [0210] After the vehicle arrives and is positioned over the source module, but prior to high-power charging, the FOD detector may verify that the source and/or a region around the source is still free of FOD. [0211] After the 
The US Patent Application Publication by Kim (US # 20160059723) teaches a wireless charging control apparatus comprising: 
The secondary charging pad alignment method includes monitoring signals induced at a plurality of hall sensors arranged in a vehicle, estimating a position of a primary charging pad of a charger based on measured values of the plurality of hall sensors, and generating one of movement information for moving a secondary charging pad disposed in the vehicle to the estimated position of the primary charging pad and steering information of the vehicle corresponding to the movement information (Abstract).
The US Patent Application Publication by Kim et al. (US # 20120299390) teaches:
The switch unit 124 may be turned ON or OFF under the control of the control/communication unit 126. When the switch unit 124 is turned OFF, the control/communication unit 115 of the source device 110 may detect a reflected wave. Moreover, when the switch unit 124 is turned OFF, the magnetic coupling between the source resonator 116 and the target resonator 121 may be eliminated. (See Fig 1, [0071]), 
The source system 1810 may control the source resonator 1820 and the target resonator 1830 to be aligned. For example, when the source resonator 1820 and the target resonator 1830 are not aligned, the controller of the source system 1810 may transmit a message to the target system 1840, and may control alignment between the source resonator 1820 and the target resonator 1830 [0215].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859